NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMBER MERRIE BRAY,                              No.    19-16705

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00978-LJO-BAM

 v.
                                                MEMORANDUM*
GILBERT MICHEL VILLEGAS,
Registered Nurse at CCWF; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      California state prisoner Amber Merrie Bray appeals pro se from the district

court’s judgment dismissing her 42 U.S.C. § 1983 action alleging deliberate

indifference to her serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Bray’s action because Bray failed to

allege facts sufficient to show that defendants disregarded an excessive risk to

Bray’s serious medical needs. See Toguchi v. Chung, 391 F.3d 1051, 1056-60 (9th

Cir. 2004) (a prison official is deliberately indifferent only if he or she knows of

and disregards an excessive risk to inmate health; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Bray’s state law claims because Bray failed to state

a federal claim. See 28 U.S.C. § 1367(c)(3); Ove v. Gwinn, 264 F.3d 817, 826 (9th

Cir. 2001) (district court in its discretion “may decline to exercise supplemental

jurisdiction over related state-law claims once it has dismissed all claims over

which it has original jurisdiction” (citation and internal quotation marks omitted)).

      Bray’s motion to appoint counsel (Docket Entry No. 4) is denied.

      The Clerk will file the opening brief received at Docket Entry No. 5.

      AFFIRMED.




                                           2                                     19-16705